 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorld Carpets of New York,Inc., and Local 918, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,Independ-ent. Case29-CA-582January 26, 1971SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING,BROWN,AND JENKINSOn March 27, 1967, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices in violation of Section 8(a)(1) and (5) of theNational LaborRelationsAct, as amended, and or-dered the Respondent to take certain affirmative ac-tion, including an order to recognize and bargain withthe Charging Union.'On November8, 1968, the Court of Appeals for theSecond Circuit remanded the case to the Board 2 forthe purpose of taking evidence on the question ofwhether alleged strike misconduct by the Union wassuch as to disqualify the Union from the benefit of abargaining order under the criteria outlined in itsUnited Mineraldecision.3In its initial decision the Board found that Respon-dent violated Section 8(a)(1) by: (1) threatening toclose down or move its warehouse in reprisal for itsemployees' union activities; and (2) promising wageincreasesto induce employees to abandon their sup-port of the Union. The Board also found that at thetime of its original bargaining request the Union rep-resented a majority of the Employer's employees in anappropriate unit and was entitled to recognition astheir exclusive bargaining agent; and that the Em-ployer unlawfully refused to recognize and bargainwith the Union which represented the majority of itswarehouse employees in violation of Section 8(a)(5) ofthe Act. The Board issued a bargaining order.The Trial Examiner, on December 3, 1969, issuedhis Supplemental Decision pursuant to the Board'sremand order, dated March 11, 1969, wherein hefound that the Respondent violated Section 8(a)(1)and (5) of the Act. However, he also found and con-cluded,inter alia,that the Union engaged in variousacts of misconduct during its strike against Respon-dent which precluded his recommending a bargainingorder.We do not agree.4iWorld Carpets of New York, Inc,163 NLRB 597.2N L.R.B. v World Carpets of New York, Inc,403 F.2d 4083N.L.R B. v. United Mineral & Chemical Corporation,391 F 2d 829, 838-841.4 The TrialExaminer in his Supplemental Decisionclearlyexceeded theUpon review of the entire record and the evidenceadduced at the supplementary hearing, we conclude,contrary to the Trial Examiner, that the proved mis-conduct and violence by the Union were not of sucha nature to compel us to deny to the Union a remedialorder requiring the Respondent to bargain with theUnion. We have carefully evaluated all the evidence,excluding that which, as the General Counsel con-tends, was patently inadmissible as hearsay and weare persuaded that even applying the criteria set forthby the court inUnited Mineral, supra,the misconductof the Union in the instant case was not of such anextreme nature as to require our withholding a bar-gaining order.'The incidents that occurred on the picket line dur-ing the strike, as described by Respondent's witnesseswho were either, with one exception, officers, supervi-sors, or former supervisors do not appear to be of suchgrave character as to warrant the conclusion of theTrial Examiner.It is clearfrom the record that at thebeginning of the strike on May 2 the union officialsand the picketing employees did engage in name call-ing directed for the most part at company officials,supervisors, and alleged employee replacements whowere performing the struck work in Respondent'splant. However, in view of the fact that the strike wasvigorously contested by both sides, it is not unusualthat such recriminations took place.While there was testimony by Respondent's wit-nesses that at several times the picketing employeeswere allegedly carrying sticks resembling mop han-dles and what appeared to be a small bat, it is clearthat such instruments, while intimidating, were neverused in an assault .6 In fact Respondent'switnessesscopeof ourorder of remand which was confined solely to the taking ofevidence as to the Union's alleged misconduct. In our previous decision wefound that the Respondent's violations of Section 8(aXI) were so serious asto demonstrate a rejection of the collective-bargaining principle.The TrialExaminer, under the erroneoustheory thathe wasbound by the court'sdictumin its decision remandingour previous decision,proceeded to over-rule our previous finding and found that these same 8(axl) violations wereminor violationswhich wouldnot preclude the holding of a free and fairelection. In the circumstances,we find that the Trial Examiner's findingswere in error.Accordingly,these findings are rejected.Likewise, in ourprevious decision we found that Respondent violated Section 8(aX5) of theAct by itsrefusal to bargain withtheUnion.The Trial Examiner, againexceeding the scope of our remand order,recommended contrary to ourprevious decision.The Trial Examiner based his recommendations in thisrespect in part on the Supreme Court's decision inGruel PackingCompany,395 U.S. 575.We reject this recommendationof the TrialExaminer and forthe reasons set forth in the text hereof reaffirm our previous order issued inthisproceeding.5The Boardhas held that a union's misconduct may be of such an extremenature as to require the withholding of a bargaining order.SeeLaura ModesCompany,144 NLRB 1592. The factsin the instant case are clearly distin-guishable Indeed,the court in remanding this case stated that"the violencehere does not seem to have been so extreme as inUnited Mineral...."403F.2d 408, 412. Althoughrespectfully disagreeing with the court's test set forthinUnited Mineralwe applythat standard herein as the law of this case.6The TrialExaminer in his decision refers to the instruments carried bythe pickets as all being "baseball bats." This is not strictlyin accord with therecord.Ednngton,a nonstrikingemployee whowas allegedly threatened,testified that he wasn't sure what one picket was holding over him,something188 NLRB No. 10 WORLD CARPETS OF NEW YORK, INC.testified that they never saw a physical assault on anyone, aside from a couple of minor shoving incidents,discussedinfra.There were a few incidents wherepickets attempted to prevent ingress and egress oftrucks at the Respondent's plant. These were not vig-orous and were quickly thwarted by an ever presentpolice officer on duty at the Respondent's plant site.The Trial Examiner describes several incidentswhere Respondent's officials were allegedly chased intheir cars by union officials. While we do not discreditthe fact that the warehousemanager,Charles P. Al-vin, was chased in his car, we cannot accept the factthat speeds of up to 80 miles an hour were attained attimes through city streets. Nor can we fully acceptRespondent witness Dow's description of the harrow-ing details that occurred when he was chased by aunion official and a picket. Edrington, a nonstrikingemployee whowas inDow's car at the alleged time ofthe chase, testified that on one day of the strike whilehe was in Dow's car Dow stated they were beingfollowed. However, Edrington did not describe any ofthe harrowing and dramatic details of the allegedchase,as did Dow. Dow also testified that employeeEdrington did not come to work on one day of thestrike because Edrington feared harm to himself andhis family from union officials and pickets who wereparked on the street in which he lived. Edringtontestified he never saw any union officials or pickets ator near his home but had been told by Dow that theywere there. Edrington, who had expressed a desire tojoin the picket line and was dissuaded from doing soby Dow because they needed Edrington at the plantas hewas the only forklift operator, appears to haveworked all through the strike and he never came toharm.There were two shoving incidents during the strike,but inno sense ofthe word could they be deemed toconstitute any significant "physical violence" thoughtechnically a tort. One of these instances occurredshortly after the strike began, when Gerbino, an alleg-ed strike replacement, was accosted by a union offi-cial who called Gerbino a scab and strikebreaker andstarted pushing him against the warehouse wall. Dowagainappeared on the scene with an office employeeand yelled at the union official to leave Gerbino aloneas he was anemployee of Respondent. The unionofficial then walked away. It appears that at Dow'sinsistenceand prodding Gerbino was induced to filea "personal violence" charge with the county attor-ney, with Dowsigning astatement as a witness. How-that"looked like a bat..Iwasn't sure...."Another witness for Respondentdescribed the alleged instruments carried by the pickets,in one Instance, aswhat appeared to be long mop sticks and a small baseball bat. It wouldappear that what the pickets carried were the type of wooden sticks to whichstrike posters were attached.123ever, when the union official appearedin court sometime later for trial, no representative of Respondentappeared. Gerbino, who was no longer employed byRespondent, did appear and refused to prosecute, andthe charge was dropped. Another alleged "assault"took place when a union official walked up to thedriver of anincomingtruck, opened the truck door,and took hold of the driver's left arm and shoulder,apparently speaking to the driver at the time, "Youcan't go in there. This place is on strike." After thisevent, the driver of the truck drove off.The record establishes that from the afternoon ofthe first day of the strike a city police officer was onduty at the plant site at all times. This, in our opinion,would clearly indicate that whatever actions that weretaken by the union officials and pickets were in aminor key, for they did not result in any arrests by thepolice for acts of violence by the picket line partici-pants.This misconduct of the Union is certainly less gravethan that of the Respondent. Thus, the Respondentadamantly refused to recognize the Union when facedwith conclusive evidence of the Union's majority, amajority which, so the court stated, was demonstratedboth at the time of the Union's demand for recogni-tion and immediately thereafter by the fact that fourof the five employees in the appropriate unit joinedtheUnion's picket line. Further, the Respondent,through its violations of Section 8(a)(1), effectivelydestroyed the Union's majority in this small unit byinducing employees to return to work through offersof pay increases and by threats to move or close itsplant.It iswell settledthat "threats of retaliatory action"by an employer for the sole purpose of warding offunionization of its employees, such as the threat of theRespondent to move or close down its plant, are soconclusively coercive as to warrant the issuance of abargaining order even in the absence of a 8(a)(5) vio-lation.' In addition, Respondent's unlawful conductin derogation of its employees'Section7 rights wasclearly a contributing cause of the strike, and the con-tinuance of that unlawful conduct destroyed thestrike's effectiveness.Accordingly, the Board, pursuant to the remand,having considered the entire record herein hereby,concludes and finds that the coercive effects ofRespondent's unfair labor practices cannot be elim-inated by traditionalremedies,and that they were ofsuch a nature as to make a fair election doubtful, ifnot impossible. In these circumstances we reaffirmour previous order issued in this proceeding. Further,we also reaffirm in all other respects our previousfindings and conclusions made in this case.7N.LR B.v.Gissel PackingCo,395 U.S. 575. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby reaffirms its Order previously is-sued herein and orders that the Respondent, WorldCarpets of New York, Inc., Garden City, New York,its officers,agents,successors,and assigns, shall takethe action set forth in the Board's previous Decision.CHAIRMAN MILLER,dissenting:The Trial Examiner, who saw the witnesses andheard the evidence, found:The evidence presented at the trial on remandconfirmed the Court's expectation that the vio-lence was notso extreme as intheUnited Mineralcase.However, the violence which did occur wasobviously the result of a campaign, planned bythe union officials, to force the cessation of thebusinessby threats and intimidation. Union offi-cialsthemselves, singly or together, participatedin theassaults onone employee and two drivers,in the attempt to force off the highway a cardriven by a supervisor who was driving two em-ployees to their homes, and in repeated chases ofsupervisors'cars.Furthermore, the threats toknock out themanager'steeth, to harm employ-ees anda supervisor and his family, to strike anemployee with baseball bats, and to "take careof" a driver and his truck, as well as part or allthe blocking of the entrances, were committedby, or done in the presence of, one or more of theunion officials. The damages to the supervisor'scar and tires occurred after a union official hadthreatened to "get" the car. I therefore disagreewith the General Counsel's contention that theevidence showsmere"sporadic,picket lineflashes over a two week period."... I find that in balancing the Company's andUnion's misconduct, the aforementioned strikemisconduct is the graver, and that the Union istherefore disqualifiedfromreceiving relief for theCompany's refusal to bargain.Unlikemy colleagues, I would accept the TrialExaminer's view of the evidence, as wellas its legaleffect.Furthermore, while it is true that the Trial Examin-er exceeded the scope of our remand to him, it is alsotrue that the court's remandto us requires that weconsider the appropriateness of a bargaining orderhere in the total context of the facts and the law. TheTrial Examiner has ably and succinctly performedsuch an evaluation:About 7 months after the Court's remand, andabout 3 months after the issuance of the Board'sorder reopening the record, the United StatesSupreme Court on June 16, 1969, issued its opin-ion inN.L.RB. v. Gissel Packing Company,395U.S. 575, in which it laid down certain guidelinesrelative to the propriety of bargaining orders toremedy violations of the Act. Since then, theBoard has decided on its own motion, in G.P. D.,Inc.,179 NLRB No. 31 (in which there also hadbeen a court remand precedingGissel),"to recon-sider the bargaining order in the light ofGissel."In anticipation that the Board will also decide toreconsider the presentcasein light ofGissel. Ihave considered the effect of the SupremeCourt's opinion and recommend that therefusal-to-bargain allegation in the complaint be dis-missedfor an additionalreason.In the Second Circuit's opinion in this case, thecourt ruled (403 F.2d at 412) that even if theBoard on remand should find the factsconcern-ing strike misconduct to be "in a sense favorableto the General Counsel, it should not proceedimmediately to theissuanceof a bargaining or-der." The court indicated that the Board shouldconsider various factors, including the fact thatthe only alleged misconduct on the part of theCompany (besides the refusal to bargain) was theforeman's Section 8(a)(1) action which, the courtruled, "has surely spent its force."Being boundby this ruling, as the "law of the case," I find thatthe Company'sminorSection 8(a)(1) violationswould not preclude the holdingof a freeand fairelection, and that therefore, under theGisselde-cision, a bargaining order is not warranted.I shall therefore recommend that the Boardissue an order which omits the requirement thatthe Company bargain with the Union on request.I am willingto adopt the Trial Examiner's foregoinganalysis asmy own and to accept his recommendationin full.TheGisselremedy is a useful and appropriate toolfor effectuating the policies of the Act in proper cases.But in inappropriatecases,as I believe this one to be,itcomes uncomfortablycloseto being that kind ofvindication of private rights according to a rigidscheme of remedies which the Supreme Court es-chewed inPhelps Dodge Corp. v. N. L. R. B.,313 U. S.177, 194, as noted by the court here in its opinionremanding this case to us.The order recommended by the TrialExaminer inhis Supplemental Decision is the order which, in myopinion, is appropriate under all the facts and circum-stances here present.SUPPLEMENTAL TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEMARIONC. LADWIG. Trial Examiner:Pursuant to a re- WORLD CARPETS OF NEW YORK, INC.mand by the United States Court of Appeals for the SecondCircuit,N.L.R.B.v.World Carpetso7 ew York,Inc.,403F.2d 408,and an order of the the Board dated March 11,1969, reopening the record"for the purpose of receivingevidence on the question of the alleged misconduct of theUnion while maintaining a picket line pursuant to a strikeagainst Respondent,"a further trial of the case was held atBrooklyn,New York,on August 18 and September 3, 1969.The primary issues nowpresented are (a)whether the strikemisconduct(evidence olf which was previously excluded)was of sufficient gravity to warrant withholding the reme-dial bargaining order,and (b)whether,in any event, theCompany should be ordered at this time to bargain with theUnion.'Upon the entire record,including my observation of thedemeanor of the witnesses,and after ue consideration ofthe brief filed by the General Counsel,Imake the following:SUPPLEMENTAL FINDINGS OF FACTA.The RemandThe events date back to May 2, 1966. The Company thenrefused the Union's recognition demand, and the Unioncalled a strike which was joined by four of the Company'sfive bargaining unit employees. On May 27, 1967, the Boardissued its Decision and Order, finding that the Companyunlawfully refused to bargain on and after Ma; 2, 1966, andviolated Section 8(a)(1) on May 18 and 19, 166, when itsforeman induced the two remaining strikers to abandon thestrike by promising them a wage increase and threateningto close down the warehouse before letting in the Union.On November 8, 1968, the court vacated the Board'sOrder, ruling that the Trial Examiner erred by rejecting theCompany's offer to prove strike misconduct disqualifyingthe Union from relief. The court noted that the Board'sDecision inUnited Mineral & Chemical Corp.,155 NLRB1390 (1965), on which the Trial Examiner relied (to find thatthe union misconduct, which the Company proposed toshow, "would not have been of such gravity as to warrantwithholding of a remedial order") had subsequently beenreversed by the court inN.L.R.B. v. United Mineral & Chem-ical Corp.,391 F.2d 829, 838-841 (C.A. 2). "Although theviolence here does not seem to have been so extreme as inUnited Mineral,the employer was entitled to develop thefacts and have the Board apply the criteria outlined in ourdecision." 403 F.2d at 412.B.StrikeMisconductThe picketing began on the afternoon of May 2, 1969, andlasted about 3 weeks. It was led by Union RepresentativeGeorge Paliotta, who was present each day except when hewas arrestedone afternoon on a charge of "physical vio-lence" and held overnight in jail before being released onbond. (The criminal charge was later dismissed when thecomplainingwitness,a strike replacement, refused to testi-fy.)redited testimony shows that soon after the picketingbegan,Pahotta and striking employeesengaged in a cam-paign of threats and intimidation to force thecessation ofbusiness atthe carpet warehouse.On the first afternoon, May 2, Paliotta shouted into thewarehouse that they had "better wise up in there because noiLocal 18,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is the successor to Allied Trades Union,Local No.18,National Federation of Independent Unions125business is going to go on here." As Assistant ForemanWendellW. Dow was returning from lunch, Paliottawarned him that "if I didn't join the picket line, I'd bekicked out of my job," and "We'll get you tonight We'll takecare of you one way or the other." About three or fourtimes, Paliotta warnedSalesSupervisorHarold Traister(who worked at the warehouse during the strike) that hecould get hurt. On one occasion, Paliotta asked him if hehad a family, and when Traister did notanswer,Paliottasaid, "Well, we have ways of finding out," and warned thathis family also could get hurt, "that things have a way ofhappening." On another occasion, when Union PresidentJack Fecter was present, Paliotta warned (in Traister'swords). "If I have a family, my family can get hurt, we haveways of finding out where you live. That I should stay outofWorld Carpet until this thing was over."One evening in the first week of the strike, Union Presi-dent Fecter chased Warehouse Manager Charles P. Alvin'scar, goingas fast as 80 miles anhour at times. As Alvin wasleaving work, the union president had told him, "I'm Fecter.I'm going to knock your teeth out." About the second dayof the strike, one of the union representatives raised his fistat Alvin and warned, "Alvin,we are goingto take care ofyou.On two occasions, Union Representative Paliotta andanother picket followed Dow's car at high speeds as Dowwas leaving work. The first time, Dowwas transporting anonstriker and a strike replacement to their homes. Whilethe two unit employeeswerein the car, Paliotta "tried toforce us off the -highway." Dow credibly testified how hetook evasive actions, "zigzagging" from one street to an-other until he was finally successful in outrunning Paliotta.Both the nonstriker, Robert Edrington, and strike re-placement Arthur Berbino were personally subjected to in-timidation at the warehouse. On the second day of thestrike,Edrington went outside to bring in a delivery oftwine. Two of the pickets (in the presence of Union Presi-dent Fecter and Union Representative Joseph Barresi) tookbaseball bats from a car, stood over Edrington with the batsraised in a menacingmanner,and threatened to do some-thing to him with them. He went back inside thewarehouse,without the twine. (Later that week Edrington stayed awayfrom work after telling Dow, who had been taking him toand from work, that he and his family were afraid. WhenEdrington was calledas a witness,he appeared to be quitenervous and unable to recall but very little of what hadhappened.) Gerbino, one of the three strike replacements,was the employee who filed the "physical violence" chargeagainstUnion Representative Paliotta. The incident oc-curredseveraldays after the strikebegan.As Gerbino wasreturningfrom lunch, Paliotta walked up, called Gerbino ascab, and started pushing himagainst thewarehouse wall,whilestating, "I'll takecareof you." Assistant ForemanDow and an office employeecameto Gerbino's rescue, andPaliottareleased him.In order to prevent trucks from entering the warehouseduring the strike, Union Representative Paliotta and otherpickets repeatedly blocked theentrances,standing in theway of the trucks, and moving only if the trucks forced theirway through. One driver left when Paliotta opened the truckdoor as the driver was backing into the warehouse, graspedthe driver's arm or shoulder, and told him, "You can't goin there. This place is on strike." The driver was too fright-ened to make the pickup. A day or two later, when anotherdriver from the same company (a retail carpeting chain)returned for a pickup, Paliotta told the driver, If you comein that warehouse, we'll fix you and your truck." This driveralso left. Still later, the customer'sassistantmanager re- 126DECISIONSOF NATIONALLABOR RELATIONS BOARDturned in an unmarked truck.As he got out of the truck togo inside the warehouse,Paliotta jumped in front of him,tried(unsuccessfully)to shove him away from the door, andthreatened to "take care of him"and to "take care of thattruck."On another occasion,when the Company rented atruck and had it driven to the warehouse,pickets attemptedto block the entrance.Two of the pickets were holding sticksand one was holding a baseball bat. The police were repeat-edly called.About 3 or 4 days after the strike began,Assistant Fore-man Dow found that his car, parked outside the warehouse,had been damaged.There was a dent in one of the doors,a scratch the entire length of the car, and two flat tires(punctured by a sharp object, like an ice pick).Pahotta hadthreatened to "get" Dow s car.The General Counsel'switnesses,who denied most of thetestimony on which the above findings are based, did notimpress me favorably. On the other hand,the Company'switnesses appeared to be endeavoring to give factual ac-counts of what had occurred(over 3 years earlier).C.Law of the CaseInN.L.R.B. v. United Mineral & ChemicalCor, su ra,391 F.2d at 840, the Second Circuit observed that `In deal-ing with Board orders requiring an employer to reinstateunfair labor practice strikers guilty of misconduct, thecourts have held that the Board must `balance the severityof the employer's unfair labor practices which provoked theindustrial disturbance against whatever employee miscon-duct may have occurred in the course of the strike."' How-ever,on the next page of its opinion,the court stated thatitwas"not at all convinced"that the standards for "bal-ancing"should be the same in a bargaining situation as ina reinstatement situation:In the reinstatement cases balancing is highly appropri-ate since the employee must either be rehired or not be;in the bargaining situation there is usually a third solu-tion, to wit,an election,certainly the preferred way oftesting employee sentiment,and consequently less needfor condoning serious breaches of the peace.It is ex-ceedingly hard to believe that Congress meant to au-thorize the Board to require bargaining with a unionhaving a bare card-count majority which has attemptedto increase this or to enforce its claim to representationby hitting other employees or the employer on the head....The only cases where arguably a union's resort toserious violence to enforce its demands might be disre-g arded would be when the employer's conduct has ren-ered a fair election impossible.Under the court's remand,these criteria outlined by thecourt in theUnited Mineraldecision,as well as other rulingsmade by the court in the opinion it rendered in the presentcase,are the"law of the case."The evidence presented at the trial on remand confirmedthe court's expectation that the violence was not so extremeas in theUnited Mineralcase.However,the violence whichdid occur was obviously the result of a campaign, plannedby the union officials,to force the cessationof the businessby threats and intimidation.Union officials themselves, sin-gly or together,participated in the assaults on one employeeand two drivers,in the attempt to force off the highway acar driven by a supervisor who was driving two employeesto their homes,and in repeated chases of supervisors' cars.Furthermore,the threats to knock out the manager's teeth,to harm employees and a supervisor and his family,to strikean employee with baseball bats,and to"take care or' adriver and his truck,as well as part or all the blocking ofthe entrances,were committed by, or done in, the presenceof, one or more of the union officials.The damages to thesupervisor's car and tires occurred after a union official hadthreatened to "get" the car. I therefore disagree with theGeneral Counsel's contention that the evidence shows mere"sporadic,picket line flashes over a two week period."On the other side of the scales were(1) the Company'srefusal to recognizethe Union'smajority,both before andafter four of t5e five unit employees joined the picketing,and (2)the foreman's conduct, in telling two remainingstrikers near the end of the strike that they would be givena wage increase for abandoning the strike and that thewarehouse would be closed down before the Companywould let in the Union.In its opinion(p.41 1, fn. 2), the courtdescribed the Section 8(a)(l) promise and threat as being"acts of a minor supervisor," and concluded that they "arehardly serious enough to support a finding that Respondenthad earlier refused to bargain with the Union on request inorder to gain time to undermine the Union by lawfulmeans." The court further ruled(p. 412) that the foreman'sconduct,the "one action by the employer that is even con-tended to have violated§8(a)(1) ... has surely spent itsforce."This ruling also being the law of the case, I find thatin balancing the Company's and Union'smisconduct, theaforementioned strike misconduct is the graver,and that theUnion is therefore disqualified from receiving relief for theCompany's refusal to bargain.D.Application of Gissel DecisionAbout 7 monthsafter the court's remand,and about 3months after the issuance of the Board'sOrderreopeningthe record, the UnitedStates SupremeCourt onJune 16,1969, issued its opinioninN. L.R. B. v. GisselPacking Com-pany,395 U.S. STS,in which it laid down certain guidelinesrelativeto the proprietyof bargaining orders to remedyviolationsof the Act. Since then, the Board has decided onits own motion, inG.P.D., Inc.,179 NLRB No. 31 (in whichthere also had been a court remand precedingGissel),"toreconsider the bargainingorder in thelight ofGissel. "Inanticipation that the Board will also decide to reconsider thepresent casein light ofGissel,I had considered the effect ofthe SupremeCourt's opinionand recommend that the refus-al-to-bargain allegation in the complaint be dismissed for anadditionalreason.In the SecondCircuit'sopinion in this case, the courtruled(403 F.2d at412) that even if the Board on remandshould find the facts concerning strike misconduct to be "ina sense favorable to the General Counsel,it should notproceed immediatelyto theissuance of a bargaining order."The courtindicated that the Board should consider variousfactors,including the factthat theonly alleged misconducton the part of the Company (besides the refusal to bargain)was the foreman's 8(a)c1)actionwhich, the court ruled, `hassurely spent its force.' Being bound by this ruling, as the"law of the case," I find thatthe Company'sminor 8(axl)violations would not preclude the holding of a free and fairelection, and that therefore,under theGisseldecision, abargaining order is not warranted.I shall therefore recommend that the Board issue an orderwhich omitsthe requirementthat the Companybargainwith the Union onrequest. WORLD CARPETS OF NEW YORK,INC.127CONCLUSIONS OF LAW1.By a minor supervisor near the end of the strike, mak-ing a promise and threat to two remaining strikers, theCompany engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section2(6) and(7) of the Act.2.The Union's strike misconduct disqualifies the Unionfrom receiving relief for the Company's refusal to bargain.3.Under the law of the case,a bargaining order is nowwarranted.THE REMEDYHaving found that the Respondent has committed certainunfair labor practices, I shalt recommend that it be orderedto cease and desist from such conduct and from any like orrelated invasion of its employees'Section 7 rights, and totake affirmative action,which I find necessary to remedyand to remove the effect of the unfair labor practices andto effectuate the policies of the Act.[Recommended Order omitted from publication.]